Citation Nr: 0712914	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residual scar of the right thigh, 
postoperative excision of exostosis of femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued a 10 percent disability 
rating for service-connected residual scar of the right 
thigh.  

During the pendency of this appeal, the claimant moved from 
Florida to New Mexico.  Accordingly, jurisdiction over his 
claims file was transferred from the St. Petersburg RO to the 
RO in Albuquerque, New Mexico.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residual 
scar of the right thigh, postoperative excision of exostosis 
of femur, is a superficial scar that measures 9 cm long and 
0.5 mm wide.  The scar is hypopigmented, but is not painful 
to palpation or adherent to underlying tissue, and is not 
elevated, depressed, or disfiguring.  There is no pain upon 
palpation, and the scar does not limit range of motion or any 
other joint function.  There is no additional orthopedic or 
neurological impairment associated with the service-connected 
residual scar.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected residual scar of the right 
thigh, postoperative excision of exostosis of femur, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4118, 
Diagnostic Code 7801 (2006), Diagnostic Code 7802 to 7805 
(2002 & 2006), Diagnostic Codes 5260, 5261 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In December 2004 and April 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The December 2004 
and April 2006 letters informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing 
that his service-connected disability had increased in 
severity, or to provide a properly executed release so that 
VA could request such records for him.  The veteran was also 
advised that he should send information describing any 
additional evidence or the evidence itself, including any 
medical reports he has.  He was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2004 and 
April 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2006 Supplemental SOC provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, given the fact that a 
disability evaluation and effective date have already been 
assigned for his service-connected disability.  Because the 
claim for an increased rating is being denied herein, the 
issue of effective date is moot.  Therefore, further VCAA 
notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for a residual scar of the right thigh, 
postoperative excision of exostosis of femur, was established 
in May 1947, and the RO assigned a noncompensable disability 
evaluation.  In a rating decision dated November 1980, the RO 
increased the veteran's disability rating to 10 percent 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(1980), effective in July 1980.  In increasing the veteran's 
disability rating, the RO considered evidence showing that he 
had been seen at least three times for pain associated with 
his service-connected scar.  

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected residual scar.  That claim 
was denied in a March 2001 rating decision, and the veteran 
submitted a timely notice of disagreement and substantive 
appeal (VA Form 9) to the Board, which are the basis for the 
current appeal.  The veteran asserts that a disability rating 
greater than 10 percent is warranted for his service-
connected disability.  

As noted, the veteran's service-connected residual scar of 
the right thigh is currently rated at 10 percent under DC 
7804.  The Board notes that, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7833 (2002)).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In this case, the RO evaluated the veteran's claim under the 
old regulations in making its rating decision dated March 
2001.  In November 2006, the RO issued an SSOC which provided 
all the new criteria for rating disabilities of the skin, and 
evaluated the veteran's claim applying the old and the new 
regulations effective from August 2002.  Therefore, the RO 
has considered the old and new rating criteria, and the 
veteran was made aware of the changes.  The Board will now 
proceed to evaluate the veteran's service-connected 
disability under all potentially applicable diagnostic codes.  

Prior to August 2002, superficial scars that are poorly 
nourished and have repeated ulceration warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration also warrant a 10 percent 
rating.  Scars may also be rated on limitation function of 
the part affected.  38 C.F.R. § 4.118, DCs 7803 to 7805 
(2002).  

Under the revised regulations, a 10 percent evaluation is 
warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater where superficial and without 
resulting limited motion; for a superficial, unstable scar 
(characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DCs 7801 to 7804 (2006).  Otherwise, scars 
will continue to be rated on the limitation of motion of the 
affected part, under DC 7805.  

Review of the pertinent evidence shows the veteran's service-
connected residual scar is located on the lower anterior 
portion of his thigh and measures 9 cm long and 0.5 mm wide.  
See October 2006 VA examination report.  The examiner who 
conducted the October 2006 VA examination found the veteran's 
scar to be superficial and slightly hypopigmented.  The scar 
was not painful to palpation, was not adherent to the 
underlying tissue, and was not elevated, depressed, or 
disfiguring.  There was no gross distortion, asymmetry, or 
induration.  The examiner noted the scar was not unstable, 
bleeding, ulcerated, infected, inflamed, or edematous.  The 
examiner also noted the veteran's scar does not limit range 
of motion or any other joint function.  The Board notes the 
findings of the April 2003 VA examination are essentially the 
same as those reported above.  

In evaluating the veteran's claim under the rating criteria 
in effect prior to August 2002, the Board notes DCs 7803 and 
7804 do not assist the veteran in obtaining a higher 
disability rating because the highest rating available under 
those diagnostic codes is 10 percent.  We have considered the 
veteran's service-connected residual scar under all other 
potentially applicable diagnostic codes in effect prior to 
August 2002; however, the veteran has never been shown to 
have a disfiguring scar affecting the head, face, or neck, a 
second or third degree burn, or any other skin disability 
contemplated in the rating code.  Therefore, DCs 7800 to 7802 
and 7806 to 7819 (2002) are not for application in this case.  

In evaluating the veteran's claim under the amended rating 
criteria in effect as of August 2002, the Board notes DCs 
7802 to 7804 do not assist the veteran in obtaining a higher 
disability rating as the highest rating available under those 
diagnostic codes is 10 percent.  In addition to the 
foregoing, the Board finds DC 7801 is not for application 
because the veteran's service-connected scar measures only 5 
square inches, and the evidence does not show that it is deep 
or causes limited motion.  In this regard, the VA examination 
reports dated in April 2003 and October 2006 indicate the 
veteran's scar is superficial and does not limit range of 
motion or any other function in his right knee joint.  The 
Board has considered whether any additional diagnostic code, 
in effect as of August 2002, would assist the veteran in 
obtaining a higher disability rating; however, the veteran's 
service-connected scar does not affect his head, face, or 
neck and he has not been shown to have any other skin 
disability contemplated in the rating code.  Therefore, DCs 
7800 and 7806 to 7833 (2006) are not for application in this 
case.  

In evaluating the veteran's claim under DC 7805 (2002 and 
2006), the Board notes limitation of flexion and extension of 
the leg are rated under DCs 5260 and 5261.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees, a 10 percent rating is warranted for flexion limited 
to 45 degrees, a 20 percent rating is warranted for flexion 
limited to 30 degrees, and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In this case, the veteran has never been shown to have 
limitation of flexion or extension.  VA outpatient treatment 
records dated from April 1999 to July 2003 show the veteran 
has full range of motion in his lower extremities.  See also 
April 2003 VA examination report.  In addition, as noted, the 
examiners who conducted VA examinations in April 2003 and 
October 2006 found the veteran's service-connected scar does 
not limit his range of motion.  Therefore, DC 7805, as 
evaluated under DCs 5260 and 5261, does not assist the 
veteran in obtaining a higher disability rating.  

The Board has also considered whether a separate rating is 
warranted for any neurological impairment associated with the 
veteran's service-connected disability.  In this context, the 
evidentiary record includes a January 1981 treatment record 
which states the veteran had a painful adherent scar with 
nerve root entrapment.  Although there is evidence suggesting 
the veteran has a neurological impairment associated with his 
service-connected scar, the subsequent medical evidence of 
record does not support such a finding.  The examiner who 
conducted the October 2006 VA examination stated there was no 
convincing evidence of nerve fiber entrapment produced by the 
scar tissue in his right thigh.  Also probative is that a 
comprehensive examination conducted after the January 1981 
treatment record was negative for any neurological impairment 
associated with the service-connected scar.  See April 1981 
VA examination report.  Therefore, the Board finds there is 
no basis to award a separate disability rating for a 
neurological impairment associated with the veteran's 
service-connected residual scar of the right thigh.  

The veteran has contended that the 10 percent rating 
currently assigned does not adequately reflect the functional 
impairment associated with his right thigh.  Specifically, 
the veteran, through his representative, has argued that, in 
addition to the service-connected scar, a separate and 
distinct disability rating is warranted for the injury to the 
right thigh itself.  In this regard, the Board notes the 
veteran has reported that he experiences pain in his right 
thigh that is not associated with the service-connected scar, 
as well as occasional numbness and tingling in his right leg.  
Although he attributes his pain, numbness, and tingling to 
his scar of the right leg, the Board notes that the examiners 
who conducted the April 2003 and October 2006 VA examinations 
determined it is more likely that the veteran's orthopedic 
manifestations are due to the osteoarthritis with 
degenerative disc disease and degenerative joint disease in 
his lumbar spine.  The Board appreciates the vigorous 
advocacy of the representative, and we do not doubt that the 
veteran sincerely believes his pain, numbness, and tingling 
are due to his service-connected disability; however, neither 
is shown to be a medical professional with the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Therefore, the Board finds the 10 percent disability rating 
currently assigned adequately reflects the functional 
limitation associated with the veteran's service-connected 
residual scar of the right thigh, and the veteran is not 
entitled to an evaluation in excess of 10 percent.  There is 
no reasonable doubt to be resolved.  See Gilbert, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residual scar of the right thigh, 
postoperative excision of exostosis of femur, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


